DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication: Response filed on 4 November 2020.
Claim(s) 1-7, 10-16, 18, and 19 is/are pending and present for examination.  Claim(s) 1, 10, and 18 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
No claims have been amended.
Claims 8, 9, 17, and 20 have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6, 10, 12-15, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Volk et al, USPGPUB No. 2004/0019497, filed on 4 December 2001, and published on 29 January 2004, in view of Boulter et al, USPGPUB No. 2010/0205166, filed on 22 April 2010, claiming priority to 10 November 1999, and published on 12 August 2010, in further view of Cannistraro et al, USPGPUB No. 2010/0228740, filed on 9 March 2009, and published on 9 September 2010, and in further view of Zuckerberg et al, USPGPUB No. 2004/0230672, filed on 14 May 2003, and published on 18 November 2004.
As per independent claims 1, 10, and 18, Volk, in combination with Boulter, Cannistraro, and Zuckerberg, discloses:
A method for use in a media server to aid media stations in determining which media items to provide to users, the method comprising:

obtaining, from a network, a first media list of media items, the media items ranked relative to other media items included in the first media list based on a level of popularity {See Volk, [0037], wherein this reads over “the playlist is preprogrammed by a system administrator of the radio station server” and "the playlist is an aggregation of a plurality of user requests collected" and “the playlist may be dynamically changed (by the station server 212 of the radio station server 200) over time as users request songs”; and [0081], wherein this reads over “The score may be based on certain predetermined criteria which may be determined and changed by a system administrator, for example”.  That is, Volk discloses a preprogrammed playlist (i.e. a first media list of media items) comprising a plurality of songs which were scored according to a predetermined criteria set by said system administrator.};

building an intermediate list of media items from selected ranked media items from within the first media list, the intermediate list to contain a target number of media items, the target number less than a total number of items in the first media list {See Volk, [0025], wherein this reads over “the radio station server receives the user requests, aggregates those requests over a predetermined time period, and builds a playlist of songs and/or artists according to a predetermined criteria”; and [0083], wherein this reads over “each song in the song database 222 is considered by the selection engine 1040 and assigned a score that may be the sum of the values assigned to the various criteria” and “The songs in the song database 222 are thus sorted and arranged according to the scores assigned by the selection engine 1040.  In an embodiment of the present invention, the songs with the highest scores may be added to or become part of the playlist."  That is, Volk discloses that songs which may be arranged according to their scores (i.e. ranked media items) may be added to or become part of the playlist}, the building including:

adding to the intermediate list a predetermined number of top-ranked media items from the first media list  {See Volk, [0025], wherein this reads over “the radio station server receives the user requests, aggregates those requests over a predetermined time period, and builds a playlist of songs and/or artists according to a predetermined criteria”; and [0083], wherein this reads over “each song in the song database 222 is considered by the selection engine 1040 and assigned a score that may be the sum of the values assigned to the various criteria” and “the songs with the highest scores may be added to or become part of the playlist"}, the predetermined number less than the target number {See Boulter, [0088], wherein this reads over “if there is a playlist of 50 songs, the list may contain 10 entries for explicit songs, 20 for implicit songs, and 20 for unrated songs”};  

selectively adding lower-ranked media items from the first media list to the intermediate list {See Boulter, [0088], wherein this reads over “if there is a playlist of 50 songs, the list may contain 10 entries for explicit songs, 20 for implicit songs, and 20 for unrated songs”; and [0079], wherein this reads over "the explicit, implicit and unrated lists built in the last step are taken and ordered in descending order by score, or rating, using a quick sort or other algorithm"} until a combined number of top-ranked and lower-ranked media items added to the intermediate list reaches the target number {See Volk, [0084], wherein this reads over “a playlist preferably includes enough songs to fill up the predetermined amount of time between transmission of playlists by the station server 212 (e.g., one hour worth of songs)”}, each of the lower-ranked media items having a relative ranking level inferior to the relative ranking level of all of the predetermined number of top-ranked media items {See Volk, [0025], wherein this reads over “the radio station server receives the user requests, aggregates those requests over a predetermined time period, and builds a playlist of songs and/or artists according to a predetermined criteria”; and [0083], wherein this reads over “each song in the song database 222 is considered by the selection engine 1040 and assigned a score that may be the sum of the values assigned to the various criteria” and “the songs with the highest scores may be added to or become part of the playlist"};

generating a pseudo random number {See Zuckerberg, [0034], wherein this reads over “The invention then chooses a random number, which will correspond to the song that will be played next.”};

skewing the pseudorandom number {See Zuckerberg, [0034], wherein this reads over “The random number is weighted, however, so that a song with a 40% normalized value has a 40% chance of being picked as the random number, and so on”}; 

wherein the selectively adding includes at least considering an exclusion of lower-ranked media items based on the skewed pseudorandom number, wherein the skewing is configured to make it more or less likely that any one particular media item will be excluded from or added to the intermediate list {See Cannistraro, [0046], wherein this reads over “Presumably votes are cast as an indication of preference.  Songs receiving positive votes and thus having increased voting scores can be advanced in the queue so that more popular songs will play earlier than less popular songs.  Likewise, songs receiving negative votes can have reduced voting scores and can be demoted in the playlist.  It is also possible that songs can be voted off the list if they achieve a poor enough voting score.”}, wherein the considering an exclusion of lower-ranked media items is based, in part, to prevent exhaustion of media items available to be selected from the first media list of media items before reaching the target number {See Cannistraro, [0065], wherein this reads over “In some embodiments the auto-queuing algorithm can select songs for queuing for every user's library to enhance the pool of listening choices.  Additionally the auto-queuing algorithm can be coupled with a similarity algorithm or collaborative filter to select songs that are deemed similar to each other.  Using a collaborative filter to access guest's libraries that are connected to the system can help automatically steer the music towards the tastes of the crowd.”};

in response to the combined number of top-ranked and lower-ranked media items reaching the target number:

adding identifiers associated with the top-ranked and lower-ranked media items;  generating a first playlist based on the intermediate list {See Boulter, [0097], wherein this reads over “once a song is picked, its album and artist information are obtained”};

creating a first playlist broadcast chain configured to be distributed through a communication system {See Volk, [0025], wherein this reads over “the radio station server receives the user requests, aggregates those requests over a predetermined time period, and builds a playlist of songs and/or artists according to a predetermined criteria”};  and

distributing, through the communication system, the first playlist broadcast chain to one or more media users {See Volk, [0025], wherein this reads over “That playlist is then transmitted to a media player installed on each user's computer.”}; and

wherein the first playlist broadcast chain is configured to be distributed over a broadcast system or a streaming system, for play over a specified time period {See Volk, [0008], wherein this reads over “When used in connection with the present invention, the term radio station is not intended to refer to the more traditional form of audio broadcast (e.g., AM, FM, on-line (Internet) radio, shortwave, etc.), but instead, refers to one of a plurality of predetermined musical genre or musical community available for selection or tuning by a user via a network such as the Internet, for example.”; and [0078], wherein this reads over “If the user then selects a radio station (see, e.g., FIGS. 4a-4d), the station server 212 will transmit a playlist to the user.  The station server 212 may be configured to provide a new playlist to each "listening" user at the top of every hour (e.g., 7:00, 8:00, etc.), or according to some other predetermined schedule”}. 
 
Volk is directed to the invention of providing listener-requested music over a network.  Volk fails to expressly disclose the claimed feature of “selectively adding lower-ranked media items from the first media list to the intermediate list until a combined number of top-ranked and lower-ranked media items added to the intermediate list reaches a target number," “generating a pseudo random number,” and “skewing the pseudorandom number.”  Boulter is directed to the invention of creating a playlist of media items according to user preferences.  Specifically, Boulter discloses a system wherein a playlist of media items may be comprised of a selected number of explicit, implicit, and unrated songs.  See Boulter, [0080] and [0088].  For example, Boulter discloses that "if there is a playlist of 50 songs, the list may contain 10 entries for explicit songs, 20 for implicit songs, and 20 for unrated songs.”  See Boulter, [0088].  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Volk with that of Boulter for the predictable result of adding those songs below the highest-ranked songs (i.e. lower-ranked media items) to a playlist containing the highest-ranked songs (i.e. top-ranked media items), as taught by Volk, to reach a specific number of songs within the playlist, as taught by Boulter.  
Zuckerberg is directed to the invention of recognizing patterns in people’s individual listening habits and creating streams of playback based on those listening patterns.  Specifically, as per the claimed feature of “generating a pseudo random number,” Zuckerberg discloses that as part of picking a song to be played next, “[t]he invention then chooses a random number, which will correspond to the song that will be played next.”  See Zuckerberg, [0034].  Additionally, Zuckerberg discloses that “[t]he random number is weighted, however, so that a song with a 40% normalized value has a 40% chance of being picked as the random number, and so on.”  Id.  That is, Zuckerberg discloses a system wherein a random number is chosen (i.e. generating a pseudo random number) such that said random number may then be weighted (i.e. skewed).  Accordingly, wherein Zuckerberg discloses the generation of a weighted random number in the selection of a song to be played, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Volk and Boulter with that of Zuckerberg for the predictable result of generating playlist by adding specific songs by a skewed pseudorandom number.
	As per the claimed feature of “wherein the selectively adding includes at least considering an exclusion of lower-ranked media items based on the skewed pseudorandom number, wherein the skewing is configured to make it more or less likely that any one particular media item will be excluded from or added to the intermediate list,” it is noted that the prior art combination of Volk and Boulter would fail to expressly teach said feature.  Cannistraro is directed to the invention of a community playlist management.  Specifically, Cannistraro teaches that “[p]resumably votes are cast as an indication of preference” such that “[s]ongs receiving positive votes and thus having increased voting scores can be advanced in the queue so that more popular songs will play earlier than less popular songs” and “songs receiving negative votes can have reduced voting scores and can be demoted in the playlist.  See Cannistraro, [0046].  Additionally, Cannistraro teaches that “[i]t is also possible that songs can be voted off the list if they achieve a poor enough voting score.”  See Cannistraro, [0046].  Wherein Cannistraro teaches that user votes may affect the inclusion or exclusion of media items, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Volk and Boulter with that of Cannistraro for the predictable result of a system wherein the user requests (or lack thereof) for a media item to a station would result in the media item being removed from the playlist.
	As per the claimed feature of “wherein the considering an exclusion of lower-ranked media items is based, in part, to prevent exhaustion of media items available to be selected from the first media list of media items before reaching the target number,” Cannistraro discloses that “[a]s discussed above the list can be rearranged in response to votes” and that “song 508, is queued to play before song 510 because it has a higher voting score 516.”  See Cannistraro, [0046].  Wherein Cannistraro discloses the enhancement song selection made in response to positive and negative votes (i.e. resulting in the exclusion of lower-ranked media items,” it would have been obvious to one of ordinary skill in the art that Cannistraro would allow the selection of media items based upon user input such that songs are either promoted or demoted.  Wherein songs may be demoted but not necessarily removed from a queue based upon user votes, Cannistraro would indeed disclose a system wherein the excluding of certain media items may be based, in part, on preventing the exhaustion of media items available to be selected from the first media list of media items before reaching the target number.
As per dependent claims 4, 12, and 19, Volk, in combination with Boulter, Cannistraro, and Zuckerberg, discloses:
The method of claim 1, wherein the skewing the pseudorandom number includes skewing one or more of any of: a current ranking of the media item, an historical performance of the media item over a period of time, or a number of playlists the media item has been included in over time {See Boluter, [0089]-[0096], wherein this reads over "randomly pick a songlist type with a probability based on the proportion of songs to come from each list" and "this formula allows songs to be picked somewhat randomly, while guaranteeing a high probability that the song picked will come from the highest scored”}. 

 As per dependent claims 5 and 13, Volk, in combination with Boulter, Cannistraro, and Zuckerberg, discloses:
The method of claim 4, wherein the skewing the pseudorandom number is determined by:

determining whether a current ranking of at least one of the lower-ranked media items is different from a previous ranking of the at least one of the lower-ranked media items {See Volk, [0025], wherein this reads over “the radio station server receives the user requests, aggregates those requests over a predetermined time period, and builds a playlist of songs and/or artists according to a predetermined criteria”};  and

skewing a pseudo-randomly exclusion of the at least one of the lower-ranked media items in response to determining that the current ranking of the at least one of the lower-ranked media items has declined {See Volk, [0081], wherein this reads over “if a song was just played or included on a playlist in the last hour … that fact may provide a negative rating”}. 
 
As per dependent claims 6, 14, and 15, Volk, in combination with Boulter, Cannistraro, and Zuckerberg, discloses:
The method of claim 1, wherein the skewing pseudorandom number includes declining popularity and criteria for skewing the pseudorandom number is determined by: 

determining whether a current ranking of at least one lower-ranked media item is different from a previous ranking of the at least one lower-ranked media item {See Volk, [0025], wherein this reads over “the radio station server receives the user requests, aggregates those requests over a predetermined time period, and builds a playlist of songs and/or artists according to a predetermined criteria”};

determining whether the at least one lower-ranked media item has been included in a previous playlist within a set time period  {See Volk, [0081], wherein this reads over “if a song was just played or included on a playlist in the last hour … that fact may provide a negative rating”};

excluding the at least one lower-ranked media item in response to determining that the current ranking of the at least one lower-ranked media item has declined and that the at least one lower-ranked media item has been included in a previous playlist within a set time period {See Volk, [0081], wherein this reads over “if a song was just played or included on a playlist in the last hour … that fact may provide a negative rating”}; and

skewing a pseudo-randomly exclusion of the at least one lower-ranked media item in response to determining that the current ranking of the at least one lower-ranked media item has declined and that the at least one media item has not been included in a previous playlist within a set time period {See Volk, [0081], wherein this reads over “if a song was just played or included on a playlist in the last hour … that fact may provide a negative rating”}. 
 
Claims 2, 3, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Volk, in view of Boulter, Cannistraro, and Zuckerberg and in further view of Applicant-Admitted Prior Art.
As per dependent claims 2 and 11, the Office previously took Official Notice that it would have been obvious and widely-known to one of ordinary skill in the art that the station identifier includes an announcement media item indicating a relative ranking of a particular media item in the playlist.  That is, wherein Volk discloses that “over “the playlist may also contain one or more unique identifiers for advertisements that will be inserted between songs in the playlist according to a predetermined schedule,” it would have been obvious to one of ordinary skill in the art that as advertisements are inserted between songs, the rank of the song within the playlist may also be included.  
Because Applicant has inadequately traversed the Official Notice and is therefore deficient, no document evidence shall be provided by the Examiner.  The Applicant is directed to MPEP 2144.03, which address the topic of Official Notice and clearly state the criteria for traversing an Official Notice.  
Accordingly, because of Applicant's inadequate traversal, it is noted that the rejection of the instant claim have been modified to indicate that the limitations of the claim, which are well-known in the art, are to be taken as admitted prior art.
As per dependent claim 3, the Office previously-took Official Notice that it would have been obvious and widely-known to one of ordinary skill in the art to invert a playlist.  Wherein playlists are widely-known in the art to be sorted or arranged according to a criterion, it would have been widely-known and obvious to one of ordinary skill in the art to invert said playlist.
Because Applicant has inadequately traversed the Official Notice and is therefore deficient, no document evidence shall be provided by the Examiner.  The Applicant is directed to MPEP 2144.03, which address the topic of Official Notice and clearly state the criteria for traversing an Official Notice.  
Accordingly, because of Applicant's inadequate traversal, it is noted that the rejection of the instant claim have been modified to indicate that the limitations of the claim, which are well-known in the art, are to be taken as admitted prior art.
Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Volk, in view of Boulter, Cannistraro, and Zuckerberg, and in further view of Miller et al, U.S. Patent No. 7,730,420, filed on 3 May 2006, and issued on 1 June 2010.
As per dependent claims 7 and 16, Volk, in combination with Boulter, Cannistraro, and Miller, discloses:
The method of claim 1, further comprising:

calculating a first difference between a playout length of the first playlist and a target playout length {See Miller, C7:L60-C8:L4, wherein this reads over “the total optimal product lengths of the currently selected products could be compared with a predetermined playlist length”};

generating a second playlist {See Volk, [0079], wherein this reads over “the station server aggregates requests from the users listening to the radio station over a predetermined time period.  When the predetermined time period has expired, the station server compiles a playlist”; and [0081], wherein this reads over “weighting the various criteria may be done in any manner … [such as] how users rated a particular song”}, the second playlist comprising: 

top-ranked media items selected from a second media list, the top-ranked media items having a relative popularity level satisfying a threshold popularity requirement {See Volk, [0079], wherein this reads over “the station server aggregates requests from the users listening to the radio station over a predetermined time period”; and [0083], wherein this reads over “each song in the song database 222 is considered by the selection engine 1040 and assigned a score that may be the sum of the values assigned to the various criteria” and “the songs with the highest scores may be added to or become part of the playlist.”  That is, Volk discloses a system wherein the songs with the highest scores (i.e. a relative popularity level satisfying a threshold popularity requirement) may be added}; and

lower-ranked media items pseudo-randomly added from a second version of the media list  {See Boulter, [0088], wherein this reads over “if there is a playlist of 50 songs, the list may contain 10 entries for explicit songs, 20 for implicit songs, and 20 for unrated songs”; and [0079], wherein this reads over "the explicit, implicit and unrated lists built in the last step are taken and ordered in descending order by score, or rating, using a quick sort or other algorithm"};  

calculating a second difference between a playout length of the second playlist and the target playout length {See Miller, C7:L60-C8:L4, wherein this reads over “if the total of the selected product optimal lengths is less, the method returns to block to select additional potential products”}; 

adding the first difference to the second difference to generate a combined playout length difference {See Miller, C7:L60-C8:L4, wherein this reads over “if the total of the selected product optimal lengths is less, the method returns to block to select additional potential products”}; and

determining, based on a comparison of the combined playout length difference to the target playout length, if a third list is to be generated  {See Miller, C8:L5-16, wherein this reads over “the method again returns to block 520 to determine whether the newly added products should be included in the preliminary playlist” and “this loop continues until block 540 determines that no more products are needed”}. 

Volk fails to expressly disclose the claimed feature of “lower-ranked media items pseudo-randomly added from the second version of the media list."  Boulter is directed to the invention of creating a playlist of media items according to user preferences.  Specifically, Boulter discloses a system wherein a playlist of media items may be comprised of a mix of explicit, implicit, and unrated songs.  See Boulter, [0080] and [0088].  For example, Boulter discloses that "if there is a playlist of 50 songs, the list may contain 10 entries for explicit songs, 20 for implicit songs, and 20 for unrated songs.”  See Boulter, [0088].  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Volk with that of Boulter for the predictable result of adding unrated songs (i.e. lower-ranked media items) from the second version of the media list (i.e. unrated songs playlist).  Furthermore, wherein Boulter discloses that unrated songs are “not rated,” it would have been obvious to one of ordinary skill in the art that the subset of unrated songs would be inferior to “the relative performance level of all of the top-ranked media items" since the performance scores of the unrated songs would have a value of 0 or null. 
Additionally, Volk fails to expressly disclose the feature of calculating a difference between a playout length and a target playout length.  Miller is directed to the invention for creating a playlist.  Specifically, Miller discloses the feature of generating a playlist wherein the total length of the playlist equals a set, predetermined length.  Miller further discloses that the playlist may be generated by adding select products to the playlist such that the playlist length is matched.  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Volk with that of Miller such that a playlist may be generated by adding media items to said playlist for purposes of meeting a target playout length.  


Response to Arguments
Applicant's arguments filed 4 November 2020 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 103
Applicant asserts the argument that “at no point does Boulter explicitly teach or suggest generating a pseudorandom number and then skewing that pseudorandom number to create a modified (skewed) random chance of excluding a song.”  See Amendment, page 13.  The Examiner respectfully disagrees.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, it is noted that the prior art of Zuckerberg and Cannistraro were provided to read upon the claimed features of “generating a pseudo random number”, “skewing the pseudorandom number”, and “wherein the selectively adding includes at least considering an exclusion of lower-ranked media items based on the skewed pseudorandom number.”  
As per the claimed feature of “generating a pseudo random number,” Zuckerberg discloses that as part of picking a song to be played next, “[t]he invention then chooses a random number, which will correspond to the song that will be played next.”  See Zuckerberg, [0034].  Additionally, Zuckerberg discloses that “[t]he random number is weighted, however, so that a song with a 40% normalized value has a 40% chance of being picked as the random number, and so on.”  Id.  That is, Zuckerberg discloses a system wherein a random number is chosen (i.e. generating a pseudo random number) such that said random number may then be weighted (i.e. skewed).  Accordingly, wherein Zuckerberg discloses the generation of a weighted random number in the selection of a song to be played, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Volk and Boulter with that of Zuckerberg for the predictable result of generating playlist by adding specific songs by a skewed pseudorandom number.  
Additionally, Applicant asserts the argument that Zuckerberg fails to disclose the claimed feature of “wherein the selectively adding includes at least considering an exclusion of lower-ranked media items based on the skewed pseudorandom number, wherein the skewing is configured to make it more or less likely that any one particular media item will be excluded from or added to the intermediate list.”  See Amendment, pages 12-13.  As previously noted, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, it is noted that the prior art of Cannistraro was applied to read up the claimed features as recited.
As per the claimed feature of “wherein the selectively adding includes at least considering an exclusion of lower-ranked media items based on the skewed pseudorandom number, wherein the skewing is configured to make it more or less likely that any one particular media item will be excluded from or added to the intermediate list,” it is noted that the prior art combination of Volk and Boulter would fail to expressly teach said feature.  Cannistraro is directed to the invention of a community playlist management.  Specifically, Cannistraro teaches that “[p]resumably votes are cast as an indication of preference” such that “[s]ongs receiving positive votes and thus having increased voting scores can be advanced in the queue so that more popular songs will play earlier than less popular songs” and “songs receiving negative votes can have reduced voting scores and can be demoted in the playlist.  See Cannistraro, [0046].  Additionally, Cannistraro teaches that “[i]t is also possible that songs can be voted off the list if they achieve a poor enough voting score.”  See Cannistraro, [0046].  Wherein Cannistraro teaches that user votes may affect the inclusion or exclusion of media items, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Volk and Boulter with that of Cannistraro for the predictable result of a system wherein the user requests (or lack thereof) for a media item to a station would result in the media item being removed from the playlist.
	Additionally, Applicant rebuts the prior art rejection by asking “where is Zuckerberg’s intermediate list and how does the skewed random number change exclusion in this intermediate list of media items to prevent exhaustion?”  See Amendment, page 14.  As previously noted, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, it is noted that the prior art of Cannistraro was applied to read up the claimed features as recited.
As per the claimed feature of “wherein the considering an exclusion of lower-ranked media items is based, in part, to prevent exhaustion of media items available to be selected from the first media list of media items before reaching the target number,” Cannistraro discloses that “[a]s discussed above the list can be rearranged in response to votes” and that “song 508, is queued to play before song 510 because it has a higher voting score 516.”  See Cannistraro, [0046].  Wherein Cannistraro discloses the enhancement song selection made in response to positive and negative votes (i.e. resulting in the exclusion of lower-ranked media items,” it would have been obvious to one of ordinary skill in the art that Cannistraro would allow the selection of media items based upon user input such that songs are either promoted or demoted.  Wherein songs may be demoted but not necessarily removed from a queue based upon user votes, Cannistraro would indeed disclose a system wherein the excluding of certain media items may be based, in part, on preventing the exhaustion of media items available to be selected from the first media list of media items before reaching the target number.  That is, in combination with the Zuckerberg’s invention wherein a skewed random number is utilized to determine the next song, it would have been obvious to one of ordinary skill in the art to improve the prior art of Zuckerberg with that of Cannistraro for the predictable result of selecting media items to be either demoted or promoted in the generation of a playlist.
Lastly, Applicant asserts the argument that Cannistraro fails to teach or suggest “skewing a pseudo-random selection.”  See Amendment, page 15.  As previously noted, the previous Office action provided the prior art of Zuckerberg to read upon said feature.
As per the remainder of the claim, Applicant relies upon the rejections made with respect to the independent claims.  Accordingly, for the aforementioned reasons above, the claim rejections are maintained.
Accordingly, the claim rejections under 35 U.S.C. 103 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2169



/PK/